United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                                 December 8, 2006

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
                                        No. 06-40236
                                      Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GLORIA ELVA SANCHEZ,

                                                   Defendant-Appellant.

                             --------------------
                 Appeal from the United States District Court
                      for the Southern District of Texas
                                (5:05-CR-1847)
                             --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       Defendant-Appellant Gloria Elva Sanchez appeals the 24-month

sentence        imposed       following   her      guilty    plea   to    one     count    of

transporting an alien for private financial gain, in violation of

8 U.S.C. § 1324.              Sanchez contends that the district court erred

when       it   increased       her   base    offense       level   under     U.S.S.G.       §

2L1.1(b)(5) for recklessly creating a substantial risk of death or

serious         bodily    injury.            “We    review     a    district        court’s

interpretation           of    the    guidelines      de     novo   and     its     factual



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
determinations for clear error.”           United States v. Solis-Garcia,

420 F.3d 511, 514 (5th Cir. 2005).

      The    conduct   for   which    Sanchez   pleaded    guilty    involved

transporting aliens in a camper-covered pickup truck. According to

the presentence report, the relevant portions of which the district

court adopted, the aliens were concealed by blankets and pinatas.

One of the aliens, a 12-year-old child, was breathing “profoundly”

when removed from the truck.          The district court did not err in

imposing the enhancement for recklessly creating a substantial risk

of   death   or   serious    bodily   injury.     See     United    States   v.

Zuniga-Amezquita, No. 06-40081, 2006 WL 3072551, at * 3 (5th Cir.

Oct. 31, 2006).     The judgment of the district court is

AFFIRMED.




                                       2